 Case 2:19-cv-00518-LEW Document 9 Filed 08/31/20 Page 1 of 4                    PageID #: 77




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST

               Plaintiff

v.

SAMUEL M. SHERRY, SPECIAL                        2:19-cv-00518-LEW
ADMINISTRATOR OF THE ESTATE OF
RAYMOND P. GLENN A/K/A RAYMOND
GLENN

               Defendant


                CONSENT JUDGMENT OF FORECLOSURE AND SALE

                      Address: 401 Miller Road, Waldoboro, ME 04572
                       Mortgage: May 4, 2011, Book: 4400, Page:280

       Now comes the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation

Trust, and the Defendant, Samuel M. Sherry, Special Administrator of the Estate of Raymond P.

Glenn, a/k/a Raymond Glenn, by and through their counsel, and hereby submit this Consent

Judgment of Foreclosure and Sale.

       Count II – Equitable Mortgage is hereby DISMISSED without prejudice at the request of

the Plaintiff. JUDGMENT on Count I - Foreclosure is hereby ENTERED as follows:

       1. If the Defendant or his heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

          LSF9 Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing

          ($157,758.74) within 90 days of the date of the Judgment, as that time period is

          calculated in accordance with 14 M.R.S.A § 6322, U.S. Bank shall forthwith

          discharge the Mortgage and file a dismissal of this action on the ECF Docket. The
Case 2:19-cv-00518-LEW Document 9 Filed 08/31/20 Page 2 of 4                    PageID #: 78



       following is a breakdown of the amount due and owing as of June 30, 2020:

           Description                                     Amount
           Unpaid Principal Balance                        $104,813.07
           Interest                                         $27,784.01
           Late Charges                                       $230.04
           Escrow Advances                                  $24,931.62
           Grand Total                                     $157,758.74

    2. If the Defendant or his heirs or assigns do not pay U.S. Bank the amount adjudged

       due and owing ($157,758.74) within 90 days of the judgment, as that time period is

       calculated in accordance with 14 M.R.S.A. § 6322, his remaining rights to possession

       of the Waldoboro Property shall terminate, U.S. Bank shall conduct a public sale of

       the Waldoboro Property in accordance with 14 M.R.S.A. § 6323, disbursing the

       proceeds first to itself in the amount of $157,758.74 after deducting the expenses of

       the sale, with any surplus to the Defendant or the heirs or assigns, in accordance with

       14 M.R.S.A. § 6324. U.S. Bank may not seek a deficiency judgment against the

       Defendant pursuant to the Plaintiff's waiver of deficiency at trial.

    3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a

       certification after the appeal period has expired, certifying that the applicable period

       has expired without action or that the final judgment has been entered following

       appeal.

    4. The amount due and owing is $157,758.74.

    5. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first

       priority, in the amount of $157,758.74, pursuant to the subject Note and Mortgage

       and there are no parties in interest other than the Defendant who has second priority.

    6. The prejudgment interest rate is 3.75000%, see 14 M.R.S.A. § 1602-B, and the post-

       judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.
Case 2:19-cv-00518-LEW Document 9 Filed 08/31/20 Page 3 of 4                    PageID #: 79



    7. The following information is included in this Judgment pursuant to 14 M.R.S.A. §

       2401(3):


                          PARTIES                               COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as             John A. Doonan, Esq.
                          Trustee for LSF9 Master               Reneau J. Longoria, Esq.
                          Participation Trust                   Doonan, Graves & Longoria, LLC
                          13801 Wireless Way                    100 Cummings Center
                          Oklahoma City, OK 73134               Suite 225D
                                                                Beverly, MA 01915
DEFENDANT                 Samuel M. Sherry, Special
                          Administrator of the Estate of
                          Raymond P. Glenn
                          P.O. Box 7875
                          Portland, ME 04112

       a) The docket number of this case is No. 2:19-cv-00518-LEW.

       b) The Defendant, the only party to these proceedings besides U.S. Bank, received

            notice of the proceedings in accordance with the applicable provisions of the

            Federal Rules of Civil Procedure.

       c) A description of the real estate involved, 401 Miller Road, Waldoboro, ME 04572,

            is set forth in Exhibit A to the Judgment herein.

       d) The street address of the real estate involved is 401 Miller Road, Waldoboro, ME

            04572. The Mortgage was executed by the Defendant on May 4, 2011. The book

            and page number of the Mortgage in the Lincoln County Registry of Deeds is

            Book 4400, Page 280.

       e) This judgment shall not create any personal liability on the part of the Defendant

            but shall act solely as an in rem judgment against the property, 401 Miller Road,

            Waldoboro, ME 04572.
 Case 2:19-cv-00518-LEW Document 9 Filed 08/31/20 Page 4 of 4       PageID #: 80




Dated: 8/28/2020                      /s/ John A. Doonan, Esq.
                                      John A. Doonan, Esq., Bar No. 3250
                                      Reneau J. Longoria, Esq., Bar No. 5746
                                      Attorneys for Plaintiff
                                      Doonan, Graves & Longoria, LLC
                                      100 Cummings Center, Suite 225D
                                      Beverly, MA 01915
                                      (978) 921-2670
                                      JAD@dgandl.com
                                      RJL@dgandl.com


Dated: 8/24/2020                      /s/ Samuel M. Sherry
                                      Samuel M. Sherry, Special Administrator of the
                                      Estate of Raymond P. Glenn
                                      P.O. Box 7875
                                      Portland, ME 04112




SO ORDERED

DATED THIS 31st DAY OF AUGUST, 2020      /s/ Lance E. Walker
                                         U.S. DISTRICT JUDGE
